DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 17 recites the limitation "video content" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1-5, 7-12, 14 and 18-21 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Younessian, U.S. Patent No. 11,456,004 (hereinafter Younessian).
	Regarding claim 1, Younessian discloses a computer-implemented method, comprising:
	receiving, by a computer device, an audio waveform associated with a plurality of video frames (from Figure 1, see 101);
	estimating, by a neural network, one or more audio sources (from Figure 1, see 102) associated with the plurality of video frames; 
	generating, by the neural network, one or more audio embeddings (from Figure 1, see 161) corresponding to the one or more estimated audio sources;
	determining, by the neural network and based on the one or more audio embeddings and a video embedding (from Figure 1, see 124), whether one or more audio sources of the one or more estimated audio sources correspond to objects in the plurality of video frames (from Figure 5, see 510); and
	predicting, by the neural network and based on the one or more audio embeddings and the video embedding, a version of the audio waveform (from Figure 1, see 162) comprising audio sources that correspond to objects in the plurality of video frames. 
	
	Regarding claim 2, see Figure 1.
	Regarding claim 3, see Figure 1.
	Regarding claim 4, see Figure 1.
	Regarding claim 5, see Figure 1.

	Regarding claim 7, see Figure 1.
	Regarding claim 8, see Figure 1.
	Regarding claim 9, see Figure 1.
	Regarding claim 10, see Figure 1.
	Regarding claim 11, see Figure 1.
	Regarding claim 12, see Figure 1.
	
	Regarding claim 14, see Figure 1.

	Regarding claim 18, see Figure 1.
	Regarding claim 19, see Figure 1.

	Regarding claim 20, Younessian discloses a computing device, comprising:
	one or more processors; and
	data storage, wherein the data storage has stored thereon computer-executable instructions that, when executed by the one or more processors, cause the computing device to carry out operations comprising:
	receiving an audio waveform associated with a plurality of video frames (from Figure 1, see 101);
	estimating, by a neural network, one or more audio sources (from Figure 1, see 102) associated with the plurality of video frames; 
	generating, by the neural network, one or more audio embeddings (from Figure 1, see 161) corresponding to the one or more estimated audio sources;
	determining, by the neural network and based on the one or more audio embeddings and a video embedding (from Figure 1, see 124), whether one or more audio sources of the one or more estimated audio sources correspond to objects in the plurality of video frames (from Figure 5, see 510); and
	predicting, by the neural network and based on the one or more audio embeddings and the video embedding, a version of the audio waveform (from Figure 1, see 162) comprising audio sources that correspond to objects in the plurality of video frames.

	Regarding claim 21, Younessian discloses an article of manufacture comprising one or more computer readable media having computer-readable instructions stored thereon that, when executed by one or more processors of a computing device, cause the computing device to carry out operations comprising:
	receiving an audio waveform associated with a plurality of video frames (from Figure 1, see 101);
	estimating, by a neural network, one or more audio sources (from Figure 1, see 102) associated with the plurality of video frames; 
	generating, by the neural network, one or more audio embeddings (from Figure 1, see 161) corresponding to the one or more estimated audio sources;
	determining, by the neural network and based on the one or more audio embeddings and a video embedding (from Figure 1, see 124), whether one or more audio sources of the one or more estimated audio sources correspond to objects in the plurality of video frames (from Figure 5, see 510); and
	predicting, by the neural network and based on the one or more audio embeddings and the video embedding, a version of the audio waveform (from Figure 1, see 162) comprising audio sources that correspond to objects in the plurality of video frames. 
	
Allowable Subject Matter
5.	Claims 6, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
December 12, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652